Name: Commission Regulation (EEC) No 3137/89 of 19 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 10 . 89 Official Journal of the European Communities No L 306/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3137/89 of 19 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6a thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (3), as last amended by Regulation (EEC) No 2301 /89 (4), and in particular Article 6 (3) thereof, Whereas Regulation (EEC) No 3153/85 lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 11 to 17 October 1989 for the Greek drachma, the pound sterling and the Portuguese escudo tended to indicate that the agricultural conversion rate for Greece for the pigmeat sector should be adjusted as provided for in Article 6a of Regulation (EEC) No 1677/85 ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts for Greece should be adjusted for the sectors concerned ; whereas these spot market rates lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom and, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts for Portugal for the sugar sector, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column 'Greece' in Parts 1 , 3 , 4, 5, 6, 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto. 2 . The column 'United Kingdom' in Parts 1 , 2, 3, 4 , 5, 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto. 3 . The column 'Portugal' in Part 7 of Annex I is replaced by that given in Annex I hereto. 4. Annexes II and III are replaced by Annexes II and HI hereto. Article 2 This Regulation shall enter into force on 23 October 1989. Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (5), as last amended by Regu ­ lation (EEC) No 3140/89 (6), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (7)&gt; as last amended by Regulation (EEC) No 3069/89 (8); ') OJ No L 164, 24. 6. 1985, p. 6 . 2) OJ No L .182 , 3 . 7 . 1987, p . 1 . *) OJ No L 310, 21 . 11 . 1985 , p. 4 . 4) OJ No L 220, 29. 7 . 1989, p. 9 . s) OJ No L 164, 24. 6 . 1985, p. 11 . 4) OJ No L 303 , 20. 10 . 1989, p. 5 . 7) OJ No L 188 , 1 . 7 . 1989, p. 1 . *) OJ No L 297, 16 . 10. 1989, p. 1 . No L 306/2 Official Journal of the European Communities 23 . 10 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 October 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission 23 . 10 . 8,9 Official Journal of the European Communities No L 306/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spain Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 12,083 12,083 17,581 17,581 12,083 12,083 11,479 11,479 11,479 11,020 11,020 12,083 12,083 11,479 11,479 14,650 13,804 16,917 5,438 11,709 11,241 11,709 11,709 22,771 15,822 15,428 17,521 17,521 17,521 12,325 11,709 16,071 11,709 11,709 12,325 11,709 11,709 1 845,2 1 845,2 2 684,7 2 684,7 1 845,2 1 845,2 1 752,9 1 752,9 1 752,9 1 682,8 1 682,8 1 845,2 1 845,2 1 752,9 1 752,9 2 237,0 2 107,9 2 583,2 830,3 1 788,0 1 716,4 1 788,0 1 788,0 3 477,2 2 416,0 2 355,9 2 675,5 2 675,5 2 675,5 1 882,1 1 788,0 2 454,1 1 788,0 1 788,0 1 882,1 1 788,0 1 788,0 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 306/4 Official Journal of the European Communities 23 . 10 . 89 CN code Table Additionalcode l 9 Positive Negative Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg - 7285 7286 11-1 11-1 11-1 11-1 7285 7286 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 11 04' 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00 11,241 12,325 11,709 11,709 11,709 16,071 11,241 19,836 12,325 11,709 13,292 11,709 11,709 11,709 16,071 18,367 11,709 11,241 15,428 11,241 11,241 . 12,325 12,325 12,325 11,709 11,709 12,325 11,709 11,709 11,709 12,325 11,709 12,325 11,709 11,709 11,709 9,063 3,625 21,509 16,071 20,433 15,268 17,793 20,421 20,421 1 716,4 1 882,1 1 788,0 1 788,0 1 788,0 2 454,1 1 716,4 3 029,0 1 882,1 1 788,0 2 029,7 1 788,0 1 788,0 1 788,0 2 454,1 2 804,6 1 788,0 1 716,4 2 355,9 1 716,4 1 716,4 1 882,1 1 882,1 1 882,1 1 788,0 1 788,0 1 882,1 1 788,0 1 788,0 1 788,0 1 882,1 1 788,0 1 882,1 1 788,0 1 788,0 1 788,0 1 383,9 553,5 3 284,4 2 454,1 3 120,2 2 331,4 2 717,0 3 118,3 3 118,3 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 l 23 . 10. 89 Official Journal of the European Communities No L 306/5 Positive Negative Denmark Italy France Greece Ireland CN code Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Portugal Table Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  1 000 kg  7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 18,246 18,246 18,246 18,246 18,246 18,246 18,246 18,246 27,792 23,804 18,246 18,246 18,246 24,892 17,400 18,246 2 786,2 2 786,2 2 786,2 2 786,2 2 786,2 2 786,2 2 786,2 2 786,2 4 243,9 3 635,0 2786,2 2 786,2 2 786,2 3 801,0 2 657,0 2 786,2 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 7622 7623 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 4,990 10,337 4,990 10,337 4,990 10,694 4,990 10,694 24,167 762,0 1 578,5 762,0 1 578,5 762,0 1 633,0 762,0 1 633,0 3 690,3 O o 0 (l) o o oo oo oo oo 00 oo oo oo 00 oo oo oo o o oo oo 00 1,450 221,4 14,592 29,183 7 995,1 15 990,2 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 7543 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 23-9 22,903 45,805 1,450 16,042 30,633 1,450 24,353 47,255 12 549,0 25 098,0 221,4 8 216,5 16211,6 221,4 12 770,4 25 319,4 4,592 701,2 14,592 29,183 7 995,1 15 990,2 No L 306/6 Official Journal of the European Communities 23 . 10 . 89 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg United Kingdom £ Nether ­ lands F1DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 10 33 2309 10 51 2309 10 53 23-9 23-9 23-9 23-9 2.3-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 23-12 7547 7548 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 7549 OO OO o 00 o OO 22,903 45,805 4,592 19,184 33,775 4,592 27,495 50,397 9,063 14,592 29,183 22,903 45,805 9,063 23,655 38,246 9,063 31,966 54,868 1,450 14,592 29,183 22,903 45,805 1,450 16,042 30,633 1,450 24,353 47,255 4,592 14,592 29,183 22,903 45,805 12 549,0 25 098,0 701,2 8 696,3 16 691,4 701,2 13 250,2 25 799,2 1 383,9 7 995,1 15 990,2 12 549,0 25 098,0 1 383,9 9 379,0 17 374,1 1 383,9 13 932,9 26 481,9 221,4 7 995,1 15 990,2 12 549,0 25 098,0 221,4 8 216,5 16 211,6 221,4 12 770,4 25 319,4 701,2 7 995,1 15 990,2 12 549,0 25 098,0 2309 90 31 2309 90 33 2309 90 41 2309 90 43 23 . 10 . 89 Official Journal of the European Communities No L 306/7 Positive Negative Germany Spam Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OO OO OO OO OO OO o o OO OO OO OO OO OO OO OO OO OO OO OO 4,592 19,184 33,775 4,592 27,495 50,397 9,063 14,592 29,183 22,903 45,805 9,063 23,655 38,246 9,063 31,966 54,868 701,2 8 696,3 16 691,4 701,2 13 250,2 25 799,2 1 383,9 7 995,1 15 990,2 12 549,0 25 098,0 1 383,9 9 379,0 17 374,1 1 383,9 13 932,9 26 481,9 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual, content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . O When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. Official Journal of the European Communities 23 . 10 . 89No L 306/8 PART 2 SECTOR PIGMEAT Monetary compensatory amounts \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg - l 0103 91 10 \ 1,035 0103 92 11 \ l 0,880 0103 92 19 I \ 1,035 0203 11 10 l 1,346 \ 0203 12 11 ' \ 1,951 0203 12 19 \ 1,507 0203 19 11 l * 1,507 \ 0203 19 13 \ \ 2,180 0203 19 15 I l 1,171 0203 19 55 02-3 7039 \ 2,180 02-3 7054 l 1,507 \ 0203 19 59 \ 1,507 \ 0203 21 10 \ l 1,346 0203 22 11 \ 1,951 0203 22 19 I 1,507 0203 29 11 II 1,507 0203 29 13 ¢ 2,180 \ 0203 29 15 \ , 1,171 \ 0203 29 55 02-3 7039 I 2,180 02-3 7054 I 1,507 \ 0203 29 59 I II 1,507 0209 00 11 || I 0,538 0209 00 19 \ \ 0,592 \ 0209 00 30 II 0,323 0210 1111 ||IIII 1,951 ¢ 0210 11 19 IIIlII 1,507 0210 11 31 ||||II 3,794 0210 11 39 IIIl 2,987 0210 12 11 1,171 0210 12 19 IIIIII 1,951 \ 0210 19 10 IlI-III 1,722 0210 19 20 IIliII 1,884 0210 19 30 IIIIII 1,507 0210 19 40 IIIIII\ 2,180 0210 19 51 02-3 7039 Il 2,180 02-3 7054 II 1,507 0210 19 59 IIIlII 1,507 0210 19 60 IIIIII 2,987 0210 19 70 ¢ Il||\ 3,754 23 . 10 . 89 Official Journal, of the European Communities No L 306/9 I Positive  Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||  100 kg  I I 0210 19 81 02-3 7039 \ 3,794 l 02-3 7054 \ 1,951 0210 19 89 li II 1,951 1601 00 10 IlII 0 1,884 ' 1601 00 91 16-1 7319 oo 3,162 16-1 7322 OO 2,530 1601 00 99 16-1 7319 00 2,153 16-1 7322 oo 1,722 1602 10 00 \\II 1,507 \ 1602 20 90 \ l 1,749 \ . 1602 41 10 16-3 7327 1,951 16-3 7328 \ 3,296 16-3 7329 2,018 1602 42 10 16-3 7327 \ 1,507 k \ I 16-3 7328 I 2,758 16-3 7329 I 1,884 \ 1602 49 11 16-3 7327 I I 1,951 \ 16-3 7328 l I 3,296 l 16-3 7329 \ 1,884 1602 49 13 16-3 7327 l 1,507 16-3 7328 I , 2,758 'l 16-3 7329 I 1,884 \ 1602 49 15 16-3 7327 \ t 1,507 16-3 7328 I 2,758 16-3 7329 l 1,884 1602 49 19 16-3 7327 \ 1,507 16-3 7328 I 1,816 .I 16-3 7329 \ 1,453 1602 49 30 16-1 7319 \ 1,507 16-1 7322 l 1,211 1602 49 50 I IlI 0,901 1602 90 10 \ \ I 1,749 1602 90 51 l I \ 1,816 1902 20 30 \ \ 0,901 l l - (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (J) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. 23 . 10 . 89No L 306/ 10 Official Journal of the European Communities PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spam Portugal CN code Table Additionalcode Notes Nether ­ lands Fi United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs ' Dkr Lit' FF Dr £ Irl EscDM Pta 100 kg live weight  1 o o (") 100 kg net weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 o 6,660 6,660 6,660 6,660 6,660 12,654 12,654 12,654 12,654 10,123 10,123 15,184 15,184 10,123 17,315 11,255 11,255 1,801 1,801 9,004 2,814 2,814 14,069 9,004 14,069 14,069 2,814 14,069 17,315 14,069 10,123 14,452 14,452 14,452 14,452 8,658 5,794 5,794 5 496,6 5 496,6 5 496,6 5 496,6 5 496,6 10 443,6 10 443,6 10 443,6 10 443,6 8 354,9 8 354,9 12 532,3 12 532,3 8 354,9 14 291,2 9 289,3 9 289,3 1 486,3 1 486,3 7 431,4 2 322,3 2 322,3 11 611,6 7 431,4 11611,6 11 611,6 2 322,3 11 611,6 14 291,2 11 611,6 8 354,9 11 927,7 11 927,7 11 927,7 11 927,7 ,7 145,6 4 782,1 4 782,1 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O 00 O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 21 10 . 89 Official Journal of the European Communities No L 306/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. No L 306/ 12 Official Journal of the European Communities 23 . 10 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 pieces   100 kg  0,272 0,795 0,272 1,183 1,925 1,825 1,301 1,902 1,487 1,690 1,842 1,858 2,037 2,265 2,750 3,055 2,607 2,850 2,717 1,690 1,842 1,858 2,037 2,750 3,055 2,607 2,850 2,717 5,010 2,026 1,543 1,068 2,789 2,620 4,746 1,068 3,902 2,240 25,7 75,1 25,7 111,9 182,0 172.5 123.0 179,8 140.6 159.8 174.1 175.7 192.6 214,1 260,0 288.9 246,5 269.5 256,9 159,8 174,1 175.7 192.6 260,0 288.9 246,5 269.5 256,9 473.7 191.6 145,9 101,0 263.7 247.7 448.8 101,0 369,0 211,8 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 No L 306/ 1323 . 10 . 89 Official Journal of the European Communities Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  0207 39 35 0207 39 3/ 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 1,543 1,068 2,973 1,394 2,509 4,746 1,068 5,986 5,010 3,361 3,135 2,989 1,543 1,068 4,276 2^789 4,133 2,620 3,920 4,746 1,068 5,010 2,026 1,543 1,068 2,789 2,620 4,746 1,068 3,902 2,240 1,543. 1,068 2,973 1,394 2,509 4,746 1,068 5,986 5,010 3,361 3,135 2,989 1,543 1,068 145,9 101,0 281,1 131,8 237.2 448,8 101,0 566,0 473.7 317.8 296.5 282.6 145.9 101,0 404.3 263.7 390.8 247.7 370.6 448.8 101,0 473.7 191.6 145.9 101,0 263.7 247.7 448.8 101,0 369.0 211,8 145.9 101,0 281.1 131,8 237,2 448,8 101,0 566,0 473.7 317.8 296.5 282.6 145.9 101,0 23 . 10 . 89 ¢No L 306/ 14 Official Journal of the European Communities Positive Negative Germany Spain Portugal ON- code Table Additionalcode Notes Netner ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM Pta Esc  100 kg  100 pieces ¢ 100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 4,276 2",789 4,133 2,620 3,920 4,746 1,068 2,373 0,568 0,194 1,714 8,024 3,498 3,738 7,749 1,989 3,716 5,221 5,004 5,221 6,961 0,943 6,961 0,943 404.3 263,7: 390,8 247.7 370.6 448.8 101,0 224.4 53,7 18,4 162,1 758.7 330,7 353,4 732,7 188,0 351,4 493,6 473.1 493,6 658.2 89,2 658,2 89,2 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 23 . 10 . .89 Official Journal of the European Communities No L 306/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Germany Spain PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Nether ­ lands F1 United Kingdom £DM Pta Esc 100 kg - a + e 11,451 7,501 a + e 6 274,5 4 109,8 11,451 d+f d+f a+c 7,501 a+c a + c a + c a + c a + c+f 6 274,5 d+f d+f a + c 4 109,8 a + c a + c a + c a + c a+c + f Table Additionalcode Notes 04-1 7058 04-3 7059 04-3 7074 04-3 7079 Il 04-4 7089 Il 04-4 7089 04-2 7744 \ 04-6 7098 II 04-6 7099 \ 04-6 7114 II 04-2 7744 l 04-2 7744 l 04-2 7744 l 04-2 7744 l 04-2 7744 \ 04-2 7744 \ 04-2 7744 ¢ \ 04-2 7744 \ 04-2 7744 \ 04-2 7744 \ 04-2 7744 \ 04-2 7744 I ' 04-5 7093 \ 04-5 7094 \ 04-5 7097 \ 04-6 7098 l 04-6 7099 \ 04-6 7114 \ 04-2 7744 l 04-4 7089 l 04-2 7744 l 04-2 7744 \ 04-2 7744 \ 04-2 7744 \ 04-2 7744 l 04-2 7744 04-2 7744 \ 04-2 7744 \ 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 . 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 a + c a+c+f a+c a+c a + c a+c+ f a+c + f a+c+f 7,501 a + c a + c+f a + c a + c a + c a+c+f a+c + f a+c+f 4 109,8 11,451 7,501 6 274,5 4 109,8 a+c a+c d+f a+c+ f a+c + f a + c ' a+c a+c a+c+ f a+c+f a+c+ f a+c a + c d + f a+c+f a+c+ f a + c a + c a+c a+c+f a + c+f a+c+f Official Journal of the European Communities 23 . 10 . 89No L 306/16 Positive Negative Germany Spain CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta 100 kg a + c a+ c a + c a+c a+c a + c a + c+f a+c+f a+c+f a + c + f a + c+f a + c + f 5 279,3 5 411,3 5 480,4 a + c a + c a+ c a+c a + c a+c a + c+f a+c+f % a + c+f a + c + f a + c + f a + c+f 9,635 9,876 10,002 10,252 12,570 12,884 19,309 19,792 5 617,4 6 887,5 7 059,7 10 579,8 10 844,3 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 b x coef b x coef 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b x coef b b x coef b 14,239 16,378 9,789 12,830 4,450 6,517 7 801,8 8 974,2 5 363,7 7 030,0 2 438,1 3 570,6 16,378 12,830 6,517 8 974,2 7 030,0 3 570,6 16,378 22,182 8 974,2 12 154,1 5,892 8,644 12,581 3 228,1 4 736,1 6 893,2 23 . 10 . 89 Official Journal of the European Communities No L 306/ 17 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode » Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl 'Esc 100 kg ¢ 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 14,919 5,892 8,644 12,581 12,581 14,919 14,919 15,519 12,830 14,239 16,378 9,789 12,830 19,172 19,172 12,830 19,172 8 174,7 3 228,1 4 736,1 6 893,2 6 893,2 8 174,7 8 174,7 8 503,1 7 030,0 7 801,8 8 974,2 5 363,7 7 030,0 10 504,9 10 504,9 7 030,0 10 504,9 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7239 7235 7236 7237 7238 7235 7238 7239 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 0406 90 25 17,580 14,239 16,378 9,789 12,830 14,239 16,378 9,789 12,830 14,239 16,378 9,789 12,830 9 632,8 7 801,8 8 974,2 5 363,7 7 030,0 7 801,8 8 974,2 5 363,7 7 030,0 7 801,8 8 974,2 5 363,7 7 030,0 0406 90 27 0406 90 29 14,239 7 801,8 No L 306/ 18 Official Journal of the European Communities 23 . 10 . 89 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit ' FF Dr £ IrlDM Pta Esc  100 kg  16,378 9,789 12,830 8 974,2 5 363,7 7 030,0 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 7 801,8 8 974,2 5 363,7 7 030,0 14,239 16,378 9,789 12,830 22,182 12 154,1 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 23 . 10 . 89 Official Journal of the European Communities No L 306/ 19 Positive Negative Notes Germany Spain PortugalCN code Table Additionalcode Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ IrlDM Pu Esc  100 kg  14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7  7 030,0 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 14,239 16,378 9,789 12,830 7 801,8 8 974,2 5 363,7 7 030,0 4,450 6,517 2 438,1 3 570,6 4,450 6,517 2 438,1 3 570,6 16,378 12,830 8 974,2 7 030,0 No L 306/20 Official Journal of the European Communities 23 . 10 . 89 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/' Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta 100 kg - 0406 90 97 0406 90 99 2309 10 15 2309 10 19 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 6,517 16,378 12,830 6,517 1,459 2,918 4,377 5,472 6,128 6,566 2,290 4,581 6,871 8,589 9,619 10,306 1,459 2,918 4,377 5,472 6,128 6,566 2,290 4,581 6,871 8,589 9,619 10,306 1,459 2,918 4,377 5,472 6,128 6,566 2,290 4,581 6,871 8,589 9,619 10,306 1,459 3 570,6 8 974,2 7 030,0 3 570,6 799,5 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 799,5 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 799,5 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 799,5 2309 10 39 2309 10 59 23 . 10 . 89 Official Journal of the European Communities No L 306/21 Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs ¢ Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  2309 10 59 2309 10 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23^14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 755,6 7557 7558 7579 2,918 4,377 5,472 6,128 6,566 2,290 4,581 6,871 8,589 9,619 10,306 1,459 2,918 4,377 5,472 6,128 6,566 2,290 4,581 6,871 8,589 9,619 10,306 1,459 2,918 4,377 5,472 6,128 6,566 2,290 4,581 6,871 8,589 9,619 10,306 1,459 2,918 4,377 5,472 , 6,128 6,566 2,290 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 799,5 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 799,5 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 799,5 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2309 90 35 2309 90 39 No L 306/22 Official Journal of the European Communities 23 . 10 . 89 Negative Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ¢ CN code Table Additionalcode Notes Positive Germany DM ' Nether ­ lands F1 Spain Pta United ' Kingdom £ 2309 90 39 23-14 7580 I 4,581 23-14 7581 \ 6,871 23-14 7582 \ 8,589 23-14 7583 I 9,619 \ 23-14 7584 \ 10,306 23-14 7885 l  2309 90 49 23-14 7553 \ \ 1,459 23-14 7554 \ 2,918 23-14 7555 \ 4,377 23-14 7556 l 5,472 23-14 7557 \ 6,128 23-14 7558 \ , 6,566 23-14 7579 \ 2,290 23-14 7580 I \ 4,581 23-14 7581 \ 6,871 23-14 7582 \ 8,589 23-14 7583 \ 9,619 23-14 7584 \ 10,306 23-14 7885 \  2309 90 59 23-14 7553 I 1,459 &gt; 23-14 7554 |1 2,918 23-14 7555 \ \ 4,377 23-14 7556 \ 5,472 23-14 7557 6,128 23-14 7558 II 6,566 23-14 7579 2,290 23-14  7580 \ 4,581 23-14 7581 II 6,871 23-14 7582 II 8,589 23-14 7583 f 9,619 23-14 7584 10,306 23-14 7885  2309 90 70, 23-14 7553 II 1,459 23-14 7554 II 2,918 23-14 7555 Il I 4,377 23-14 7556 Il 5,472 23-14 7557 6,128 23-14 7558 Il 6,566 \ 23-14 7579 2,290 23-14 7580 \\ 4,581 23-14 7581 I 6,871 23-14 7582 Il 8,589 23-14 7583 \ 9;619 23-14 7584 II 10,306 23-14 7885  2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 799,5 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 799,5 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 799,5 1 599,0 2 398,5 2 998,2 3 357,9 3 597,8 1 254,9 2 509,8 3 764,7 4 705,9 5 270,6 5 647,1 23 . 10 . 89 Official Journal of the European Communities No L 306/23 I Positive /Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a b  % milk fat/ 100 kg product  0,215 118,1 0,236 129,5 c  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,098 53,6 d  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 1 00 kg product  0,115 62,7 e  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,009 4,9 f  % sucrose/ 100 kg product  0,042 6,4 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. No L 306/24 Official Journal of the European Communities 23 . 10 . 89 PART 6 SECTOR WINE Monetary compensatory amounts | | \ Positive l Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Unite(d Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 0 I 291,9 22-5 7432 0 l 291,9 22-5 7434 0  ' l 12,7 22-5 7587 0 291,9 22-5 7588 o 12,7 2204 21 29 22-6 7438 0 204,5 22-6 7439 0 l 204,5 22-6 7441 0 12,7 l 22-6 7589 0 * 204,5 22-6 7590 0 12,7 2204 21 35 22-8 7449 V 291,9 22-8 7451 o 12,7 22-8 7591 0 291,9 22-8 7592 0 12,7 l 2204 21 39 22-9 7455 0 l 204,5 22-9 7457 ­ o 12,7 22-9 7593 0 l 204,5 22-9 7594 (') 12,7 2204 29 10 22-3 7426 ¢0 12,7 2204 29 25 22-11 7478 0 291,9 22-11 7479 ( 2) l 291,9 l 22-11 7480 0 291,9 22 - 11 7481 loi 291,9 22-11 7483 o 12,7 I 22 - 11 7595 0 l 291,9 l 22 - 11 7596 o 12,7 2204 29 29 22-12 7487 o 204,5 22-12 7488 0 204,5 22-12 7490 0 , l 12,7 22-12 7597 ( 2) I l 204,5 22-12 7598 0 12,7 2204 29 35 22-14 7498 ( 2) 291,9 I 22-14 7499 0 291,9 l 22-14 7518 0 \ l l 12,7 22-14 7599 0 291,9 23 . 10 . 89 Official Journal of the European Communities No L. 306/25 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 , 7614 C) \ l l 12,7 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 (2) o &lt;V (') 204,5 12,7 204,5 12,7 (') % vol/hl o hi No L 306/26 Official Journal of the European Communities 23 . 10 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Esc 1701 11 10 17-5 7334 0 I 3,511 I  100 kg  536,1 I 116,04 17-5 7335 Il \ 3,511 536,1 116,04 1701 11 90 17-5 17-5 7334 7335 C1) 3,511 3,511 536,1 536,1 116,04 116,04 1701 12 10 17-5 17-5 7334 7335 0 3,511 3,511 536,1 536,1 116,04 116,04 1701 12 90 17-5 17-5 7334 7335 C) 3,511. 3,511 536,1 536,1 116,04 116,04 1701 91 00 17-6 7337 O 4,210 642,9 l 146,98 1701 99 10 17-7 7340 l l . 4,210 642,9 146,98 1701 99 90 17-7 7340 li 4,210 l 642,9 146,98 1702 30 10 17-7 7340 4,210  100 kg of dry matter  642,9 150,80 1702 40 10 17-7 7340 \ I 4,210 642,9 150,80 1702 60 10 17-7 7340 \ 4,210 l 642,9 150,80 1702 60 90 17-10 7345 o 0,0421 I  % sucrose content and 100 kg net 6,429 1,470 \ 17-10 7346 O 0,0421 6,429 1,470 I 17-10 7347 o 0,0421 l 6,429 1,470 1702 90 30 17-7 7340 4,210  100 kg of dry matter  642,9 150,80 1702 90 60 17-11 7349 o I 0,0421  % sucrose content and 100 kg net 6,429 1,470 17-11 7350 0 0,0421 6,429 1,470 17-11 7351 C) l 0,0421 6,429 1,470 1702 90 71 17-12 7353 0 0,0421 N 6,429 1,470 1702 90 90 17-10 17-10 17-8 7345 7346 7347 0 0 O 0,0421 0,0421 0,0421 6,429 6,429 6,429 1,470 1,470 1,470 2106 90 30 21-5 7419 I I 4,210 - 100 kg of dry matter  642,9 150,80 2106 90 59 21-6 7423 ' o 0,0421  °/o sucrose content and 100 kg net  6,429 1,470 l 21-6 7424 (') 0,0421 6,429 1,470 \ 21-6 7425 0 l 0,0421 l l 6,429 l 1,470 23 . 10. 89 Official Journal of the European Communities No L 306/27 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3 ) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4. 3 . 1970, p. 1 ) in the case of exports. 23 . 10 . 89No L 306/28 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  10,306 11,558 16,441 2,605 10,306 11,558 16,441 2,605 2,672 2,672 2,524 2,524 2,826 2,826 5 647,1 6 333,3 9 008,5 703,4 939,8 1 427,8 5 647,1 6 333,3 9 008,5 703,4 939,8 1 427,8 1 464,0 1 464,0 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806.31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 * » $ « ¢ si ­ 7632 * 7632 * * si-, »1- . si- - * *- lt &gt;1 ­ si- 23 . 10 . 89 Official Journal of the European Communities No L 306/29 Positive Negative CN code Germany Spain Denmark Italy France Greece Ireland Portugal Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7632 2,213 2,213 2,213 7633 7634 2,519 3,315 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 506,2 709,4 961,1 1 572,4 1 402,2 2 332,4 6585 7585 6586 7586 2,302 3,416 3,108 4,803 7001 7002 7003 7004 7635 7636 7637 7642 2,463 3,524 538,1 No L 306/30 Official Journal of the European Communities 23 . 10 . 89 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Pta 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99  100 kg  3,410 520,7 2,664  4,850 740,6 3,410 , 520,7 2,664  4,850 740,6 2,463  3,524 538,1 2,183  2,941  4,002 611,1 2,727 3,485 532,3 2,519  3,315 506,2  790,6 2,352 929,5 3,148 1 051,0 3,906 - 1 166,7 4,967 1 328,7  863,6 2,830 1 002,5 3,626 1 124,0 4,384 1 239,7 5,445 1 401,7 2,465 946,8 3,374 1 085,7 4,170 1 207,2 4,928 1 322,9 3,053 1 036,4 3,962 1 175,3 4,758 1 296,8 4,328 2 371,8 5,237 2 510,7 6,033 2 632,2 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 23 . 10 . 89 Official Journal of the European Communities No L 306/31 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece . Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7043 6,791  7044 7,852  II 7045 4,806  7046 II 5,715  II 7047 Il 6,511  Il 7048 7,269  7049 Il 8,330  7050 5,350  7051 6,259  \ ' 7052 7,055  Il 7053 I 7,813  \ 7055 II 5,938  Il 7056 I 6,847  l 7057 I 7,643  \ 7060 \ 7,729  I 7061 l 8,638  l 7062 I 9,434  \ 7063 l 10,192  7064 1 11,253  l 7065 l 8,207  7066 \ 9,116  \ 7067 \ 9,912  7068 I 10,670  \ 7069 I 11,731  7070 I 8,751  I 7071 l 9,660  \ 7072 \ 10,456  \ 7073 \ 11,214   I 7075 \ 9,339  \ 7076 \ 10,248  \ 7077 \ 11,044  \ 7080 \ 15,047  l 7081 \ 15,956  \ 7082 \ 16,752  I 7083 I 17,510  7084 \ 18,571  l 7085 l 15,525  \ 7086 I 16,434  7087 l 17,230  l 7088 I 17,988  7090 I 16,069  7091 \ 16,978  7092 17,774  7095 16,657  7096 ¢ 17,566 2 747,9 2 909,9 2 444,8 2 583,7 2 705,2 2 820,9 2 982,9 2 528,0 2 666,9 2 788,4 2 904,1 2 617,6 2 756,5 2 878,0 4 235,3 4 374,2 4 495,7 4 611,4 4 773,4 4 308,3 4 447,2 4 568,7 4 684,4 4 846,4 4 391,5 4 530,4 4 651,9 4 767,6 4 481,1 4 620,0 4 741,5 8 244,7 8 383,6 8 505,1 8 620,8 8 782,8 8 317,7 8 456,6 8 578,1 8 693,8 8 400,9 8 539,8 8 661,3 8 490,5 8 629,4 No L 306/32 Official Journal of the European Communities 23 . 10 . 89 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - \ \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7100 (') I  \ 7101 0   7102 0 2,239  I 7103 o 2,997  7104 0 4,058  7105 0  7106 0 I   7107 0 2,717  I 7108 0 3,475  7109 0 4,536  7110 0   7111 (') 2,465  \ 7112 o \ 3,261  I 7113 0 4,019  7115 (l) 2,144  7116 o 3,053  7117 0 3,849  \ 7120 0)   7121 0 2,886  7122 0 3,682 .  7123 0) \ 4,440  7124 0 5,501  II 7125 (') 2,455  7126 0 3,364  7127 0 4,160  7128 C) 4,918  \\ 7129 o 5,979  7130 C) \ 2,999  II 7131 (') . 3,908  II 7132 0 4,704  \\ 7133 0) 5,462  II 7135 (') 3,587  II 7136 0 4,496  Il 7137 0 5,292  Il 7140 0) 4,862  Il 7141 (') 5,771  II 7142 0 6,567  Il 7143 0 7,325  II 7144 0 \ 8,386  li 7145 o 5,340  Il 7146 0 6,249  II 7147 0 l . 7,045  II 7148 (') 7,803  II 7149 o 8,864  \\ 7150 I 5,884 553,2 668,9 830,9 504,7 626,2 741,9 903,9 587,9 709.4 825,1 538,6 677.5 799,0 1 083,4 1 222,3 1 343,8 1 459,5 1 621,5 1 156,4 1 295,3 1 416,8 1 532,5 1 694,5 1 239,6 1 378,5 1 500,0 1 615,7 1 329,2 1 468,1 1 589,6 2 664,6 2 803,5 2 925,0 3 040,7 3 202,7 2 737,6 2 876,5 2 998,0 3 113,7 . 3 275,7 2 820,8 23 . 10 . 89 Official Journal of the European Communities No L 306/ 33 Negative Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr . Lit FF Dr £ Irl Esc  100 kg  I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7151 C) 6,793  7152 0 7,589  Il 7153 o 8,347  7155 o 6,472  \ 7156 o 7,381  7157 o 8,177  7160 o \ 8,263  7161 0 9,172  l 7162 o 9,968  \ 7163 0 10,726  I 7164 o 11,787 ¢  7165 0 8,741  7166 C) 9,650  I 7167 o 10,446  7168 0 11,204  7169 o 12,265 --I 7170 o 9,285  7171 (') &gt; 10,194 _ \ 7172 C) 10,990  I 7173 C) 11,748  7175 0 9,873  \ 7176 o 10,782  l 7177 o 11,578  7180 o 15,581  \ 7181 o 16,490  7182 0 17,286  \ 7183 C) I 18,044  7185 C) 16,059  I 7186 o 16,968  \ 7187 o 17,764  I 7188 C) 18,522  7190 16,603  7191 0 17,512  l 7192 C) - 18,308  7195 o v 17,191  I 7196 C) 18,100  \ 7200 o 2,312  I 7201 o 3,221  l 7202 O 4,017  \ 7203 C) I 4,775  7204 n 5,836  l 7205 C) 2,790  7206 C) 3,699  7207 n 4,495  7208 C) 5,253 2 959,7 3 081,2 3 196,9 2 910,4 3 049,3 3 170,8 4 528,1 4 667,0 4 788,5 4 904,2 5 066,2 4 601,1 4 740,0 4 861,5 4 977,2 5 139,2 4 684,3 4 823,2 4 944,7 5 060,4 4 773,9 4 912,8 5 034,3 8 537,5 8 676,4 8 797,9 8 913,6 8 610,5 8 749,4 8 870,9 8 986,6 8 693,7 8 832,6 8 954,1 8 783,3 8 922,2 1 266,7 1 405,6 1 527,1 1 642,8 1 804,8 1 339,7 1 478,6 1 600,1 1 715,8 Official Journal of the European Communities 23 . 10. 89No L 306/34 Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 100 kg ­ 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 O O o o C) o o o O C) o O o O O C) C) O C) 0 C) O o C) C) C) O o (') o (') o (') C) C) o o o o o (l) o (') ( l ) 6,314 1 877,8 3,334 1 422,9 4,243 1 561,8 5,039 1 683,3 5,797 1 799,0 3,922 1 512,5 4,831 1 651,4 5,627 1 772,9 4,508 1 602,1 5,417 1 741,0 9,732 5 332,6 10,641 5 471,5 11,437 . 5 593,0 12,195 5 708,7 13,256 5 870,7 10,210 5 405,6 11,119 5 544,5 11,915 5 666,0 12,673 5 781,7 13,734 5 943,7 10,754 5 488,8 11,663 5 627,7 12,459 5 749,2 13,217 5 864,9 11,342 5 578,4 12,251 5 717,3 11,928 5 668,0 3,698 2 026,7 4,607 2 165,6 5,403 2 287,1 6,161 2 402,8 7,222 2 564,8 4,176 2 099,7 5,085 2 238,6 5,881 2 360,1 6,639 2 475,8 7,700 2 637,8 4,720 2 182,9 5,629 2 321,8 6,425 2 443,3 7,183 2 559,0 5,308 2 272,5 6,217 2 411,4 7,013 2 532,9 5,894 2 362,1 23 . 10 . 89 Official Journal of the European Communities No L 306/35 Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr , £ Irl Esc  100 kg  7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 O C&gt; O 0 O o 0 o (') o o C) C) C) C) C) C) (') o C) 0 (l) 0) o o 0 C) (') C) n 0 C) C) C) C) C) C) C) C) (') C) C) 6,803 9,882 10,791 11,587 12,345 13.406 10,360 11,269 12,065 12,823 13,884 10,904 11,813 12,609 13,367 11,492 12,401 12,078 . 4,970 5,879 6,675 7,433 8,494 5,448 6,357 7,153 7,911 8,972 5,992 6,901 7,697 8,455 6,580 7,489 8,285 7,166 8,075 10,020 10,929 11,725 12,483 13,544 10,498 11.407 12,203 2 501,0 5 414,9 5 553,8 5 675,3 5 791,0 5 953,0 5 487,9 5 626,8 5 748,3 5 864,0 6 026,0 5 571,1 5 710,0 5 831,5 5 947,2 5 660,7 5 799,6 5 750,3 2 723,3 2 862,2 2 983,7 3 099,4 3 261,4 2 796,3 2 935,2 3 056,7 3 172,4 3 334,4 2 879,5 3 018,4 3 139,9 3 255,6 2 969,1 3 108,0 3 229,5 3 058,7 3 197,6 5 490,4 5 629,3 5 750,8 5 866,5 6 028,5 5 563,4 5 702,3 5 823,8 No L 306/36 Official Journal of the European Communities 23 . 10 . 89 Positive Negative CN code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ In Esc 100 kg - 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 O O O 0) C) o C) 0 o o o o n o o C) o o C) 0 C) (') C) o C) C) o C) C) o (') n o o o o o C) o (l) (') C) (') n 12,961 5 939,5 11,042 5 646,6 11,951 5 785,5 12,747 5 907,0 11,630 5 736,2 12,539 5 875,1 7,281 3 990,0 8,190 4 128,9 8,986 4 250,4 9,744 4 366,1 10,805 4 528,1 7,759 4 063,0 8,668 4 201,9 9,464 4 323,4 10,222 4 439,1 11,283 4 601,1 8,303 4 146,2 9,212 4 285,1 10,008 ' 4 406,6 10,766 4 522,3 8,891 4 235,8 9,800 4 374,7 10,596 4 496,2 9,477 4 325,4 10,386 4 464,3 10,270 5 627,6 11,179 5 766,5 11,975 5 888,0 12,733 6 003,7 13,794 6 165,7 10,748 5 700,6 11,657 5 839,5 12,453 5 961,0 13,211 6 076,7 11,292 5 783,8 12,201 5 922,7 12,997 6 044,2 11,880 5 873,4 12,789 6 012,3 10,075 5 520,4 10,984 5 659,3 11,780 5 780,8 12,538 5 896,5 13,599 6 058,5 10,553 5 593,4 23 . 10 . 89 No L 306/37Official Journal of the European Communities Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7606 o 1 1,462  II 7607 0 12,258  7608 o 13,016  II 7609 C) 14,077  7610 C) 11,097  || 7611 o 12,006  7612 0 12,802  7613 o 13,560  7615 C) 11,685 . 7616 (l) 12,594  7617 0 13,390  7620 C) 12,271  7621 o 13,180  Il 7700 o 11,176  7701 o 12,085  7702 o 12,881  7703 0) 13,639  l 7704 C) 14,700  \ 7705 o 11,654  \ 7706 0 12,563  l 7707 C) 13,359  I 7708 14,117  \ 7710 o 12,198  7711 (') 13,107  \ 7712 0 13,903  \ 7715 (l) I 12,786  I 7716 (') 13,695  l 7720 C) 11,222  l 7721 0 12,131  \ 7722 (') 12,927  \ 7723 0 13,685  . 7725 o 11,700  I 7726 C) 12,609  \ 7727 0 13,405 ¢  I 7728 (') 14,163  7730 (') 12,244  l 7731 n 13,153  \ 7732 0 13,949  l 7735 C) 12,832  \ 7736 o 13,741  I 7740 C) 14,428  \ 7741 (l) 15,337  I 7742 C) 16,133  7745 o 14,906  7746 0) 15,815 5 732,3 5 853,8 5 969,5 6 131,5 5 676,6 5 815,5 5 937,0 6 052,7 5 766,2 5 905,1 6 026,6 5 855,8 5 994,7 6 123,7 6 262,6 6 384,1 6 499,8 6 661,8 6 196,7 6 335,6 6 457,1 6 572,8 6 279,9 6 418,8 6 540,3 6 369,5 6 508,4 6 148,7 6 287,6 6 409,1 6 524,8 6 221,7 6 360,6 6 482,1 6 597,8 6 304,9 6 443,8 6 565,3 6 394,5 6 533,4 7 905,5 8 044,4 8 165,9 7 978,5 8 117,4 23 . 10 . 89No L 306/38 Official Journal of the European Communities Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 100 kg - 8 238,9 8 061,7 8 200,6 9 662,3 9 801,2 9 922,7 9 735,3 9 874,2 9 818,5 9 957,4 11 419,0 1 1 557,9 11 492,0 11 630,9 7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 ' 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 O C) o o o C) ,( l&gt; o (') o o o O o C) C) o (') O o o o o C) O o o C) (') 16,611 15,450 16,359 17,635 18,544 19,340 18,113 19,022 18,657 19,566 20,841 21,750 21,319 22,228 2,196 3,105 21,436 22,345 23,141 21,914 22,823 23,619 3,639 4,548 22.458 23,367 6,524 7,433 9,925 10,834 2,730 3,639 21,970 22,879 23,675 22,448 23,357 24,153 4,173 5,082 22,992 23,901 7,058 7,967 10.459 11 745,9 11 884,8 12 006,3 11 818,9 11 957,8 12 079,3 1 126,0 1 264,9 11 902,1 12 041,0 2 707,2 2 846,1 4 570,7 4 709,6 628,2 767,1 12 038,7 12 177,6 12 299,1 12 111,7 12 250,6 12 372,1 . 1418,8 1 557,7 12 194,9 12 333,8 3 000,0 3 138,9 4 863,5 23 . 10 . 89 Official Journal of the European Communities No L 306/39 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United . Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pea £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I  100 kg  \  7961 0 11,368 I 5 002,4 I Amounts to be deducted _ 51xx 0,252 138,2  52xx \\ 0,532 292,1  53xx 0,852 467,4  II 54xx II 1,145 628,1  55xx 1,677 920,2  II 56xx II 2,492 1 367,4  li 570x 3,819 2 095,4  II 57 lx Il 3,819 2 095,4  Il 572x 5,289 2 902,1  573x 5,289 2 902,1  574x 6,800 3 731,3  II 575x 6,800 3 731,3  Il 576x 8,311 4 560,5  577x \ 8,311 4 560,5  578x \ 9,822 5 389,6  59xx \ 0,252 , 138,2 I IlI II Amounts to be deducted ¢  61xx \ 0,182 100,1  62xx \ 0,385 211,5  63xx \ 0,617 338,4  64xx \ 0,829 ' 454,8  65xx \ 1,214 666,3  66xx \ 1,804 990,1  670x ' 2,765 . 1 517,2  671x \ 2,765 1 517,2  672x l 3,829 2 101,3   673x \ 3,829 2 101,3  674x \ 4,924 2 701,7  675x \ 4,924 2 701,7  676x l 6,018 3 302,1  677x l 6,018 3 302,1  678x \ 7,112 3 902,5  69xx I 0,182 100,1 No L 306/40 Official Journal of the European Communities 23 . 10 . 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from &lt;3 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in .excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum ofthe amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the eoods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose . Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars , then the amount of glucose equal to that or galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins , excluding those contained in the whey, casein and/or caseinates, added to the product. 23 . 10 . 89 Official Journal of the European Communities No L 306/41 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta ' £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I I |||| I  100 kg  \ 1509 10 10 15-1 15-1 15-1 7298 7299 7314 8,702 8,702 6,092 4 729,2 4 729,2 3 311,2 1509 10 90 15-2 15-2 15-2 7709 7713 7714 9,635 7,025 7,025 5 236,3 3 818,2 3 818,2 1509 90 00 15-3 15-3 15-3 7717 7718 7719 9,572 6,963 6,963 5 202,1 3 784,1 3 784,1 1510 00 10 15-4 15-4 15-4 7724 7729 7733 3,684 3,684 1,075 2 002,4 2 002,4 584,3 1510 00 90 15-5 15-5 15-5 7734 7737 7738 4,495 1,886 1,886 2 442,8 1 024,8 1 024,8 23 . 10 . 89No L 306/42 Official Journal of the European Communities ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 1,063 1,098 1,025 1,107 1,107 1,063 1,230 1,230 1,060 1,060 1,150 1,025 0,960 0,960 0,969 0,969 0,990 1,014 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80): -r- to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,0141,098 1,107 1,Q98 1,107 1,230 1,060 1,230 1,060 0,960 0,969 0,960 0,969 1,066 1,147 ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,85914 61,3678 55,2545 48,2869 Dkr 0,528763 11,3492 10,2187 8,93007 DM . 0,138622 2,97534 2,67895 2,34113 FF 0,464919 9,97889 8,98483 7,85183 F1 0,156191 3,35244 3,01849 2,63785 £ Irl 0,0517450 1,11064  0,873900 £ 0,0465900  0,900382 0,786844 Lit  2 146,37 1 932,56 1 688,86 Dr 12,1619 261,040 235,036 205,398 Esc " 11,7001 251,129 226,112 197,599 ¢ Pta 8,71458 187,047 168,414 147,177